            Case 1:21-cv-01919-JGK Document 11 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMODITY FUTURES TRADING
COMMISSION,

                       Plaintiff,                     Case No. 21 Civ. 1919 (JGK)

       v.                                             ECF Case

JOHN DAVID MCAFEE and                                 DECLARATION OF SERVICE
JIMMY GALE WATSON, JR.,

                       Defendants.


       I, David W. Oakland, hereby declare pursuant to 28 U.S.C. § 1746 as follows:

       1.       I am a counsel of record for Plaintiff Commodity Futures Trading Commission.

       2.       I am familiar with the facts of this case and the documents discussed in this

declaration. The Complaint in this case was filed on March 5, 2021, against the above-captioned

Defendants. (See Dkt. No. 1.)

Defendant Watson

       3.       On April 6, 2021, I conferred by telephone with Arnold Spencer, Esq. Mr.

Spencer represents Defendant Jimmy Gale Watson, Jr. (“Watson”) in connection with the

criminal matter, United States v. McAfee and Watson, 21 Crim. 138 (S.D.N.Y.) (indictment

unsealed Mar. 5, 2021). Mr. Spencer also previously accepted service of a summons and

complaint for Watson in a related civil matter to this action. See SEC v. McAfee and Watson,

Dkt. No. 18, 20 Civ. 8281 (JGK) (Mar. 10, 2021).

       4.       During the April 6 telephone conference, Mr. Spencer agreed to accept service of

the summons and complaint in this matter on behalf of Watson by electronic mail.

       5.       On that same day, April 6, 2021, I caused Watson to be served with process in

this matter by emailing to Mr. Spencer at arnoldspencer75225@gmail.com a copy of the
            Case 1:21-cv-01919-JGK Document 11 Filed 04/16/21 Page 2 of 2




following documents related to this action: Summons; Complaint for Injunctive and Other

Equitable Relief and Civil Monetary Penalties Under the Commodity Exchange Act; Civil Cover

Sheet; Statement of Relatedness; and ECF Rules for the Southern District of New York and

Individual Practices of John G. Koeltl and Addendum dated March 13, 2020.

       6.       That same day, Mr. Spencer confirmed by email his receipt of the service email

and the attachments thereof.

                                           *   *       *   *

I declare under penalty of perjury that the foregoing is true and correct.

Executed at Brooklyn, New York on April 16
                                        __, 2021.

                                               ________________________
                                               David W. Oakland




                                                   2
